DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 23, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include limitations of:
powder of a second polymer being polytetrafluoroethylene, a mass ratio of the first polymer to the second polymer being at most 0.4, and an average particle size of the powder of the second polymer being from 0.01 to 2 µm. These limitations were not previously presented and were taken from instant specification ([0029], [0031] of instant specification). In light of the amendment, the previous rejections not cited below are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 3-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bladel et al (US 5,576,381) in view of Kerbow et al (US 5,576,106).

4. Bladel et al discloses aqueous dispersions (as to instant claim 9) of fluoropolymers comprising:
A) 50-95%wt, or 70-95%wt (col. 1, lines 42-47) of a fluoropolymer having an average particle size of 180-400 nm (0.18-0.4 micron), specifically exemplified a copolymer of tetrafluoroethylene with 0.043%wt of hexafluoropropylene and particle size of 220 nm (0.22 micron) (col. 5, lines 28-42, as to instant claim 3); and
B) 5-50%wt, or 5-20%wt of a fluoropolymer having particle size lower by a factor of 0.3-0.7 (Abstract, col. 1, lines 10-15), specifically exemplified a copolymer of tetrafluoroethylene with hexafluoropropylene (HFP) with particle size of 100 nm (0.1 micron) (col. 4, lines 30-50, as to instant claim 3) or copolymer of tetrafluoroethylene (TFE) with perfluoro propyl vinyl ether (PPVE) having particle size of 110 nm (0.11 micron) (col. 4, lines 64-67);
C) a surfactant and further fluoropolymers (col. 3, lines 40-55).
The dispersion is obtained by mixing aqueous dispersions of individual components (col. 2, lines 47-55; col. 3, lines 28-40). Since the dispersion is aqueous, therefore, the liquid dispersion medium appears to aqueous dispersion medium (as to instant claims 1 and 9).

5.  Thus, the component A) of Bladel et al appears to correspond to the second polymer of instant claim 1. The specific fluoropolymer A) is a copolymer of tetrafluoroethylene with 0.043%wt of hexafluoropropylene (HFP). It is noted that the term “polytetrafluoroethylene” is defined in instant specification as being a copolymer of tetrafluoroethylene with small amount of comonomers including HFP (see [0029] of instant specification). Therefore, the copolymer of tetrafluoroethylene with minor amount of HFP (component A)) of Bladel et al appears to correspond to “polytetrafluoroethylene second polymer” of instant claim 1.
Given the component A) of Bladel et al is used in amount of 95%wt and the component B) of Bladel et al is used in amount of 5%wt, the weight ratio of the component B) to the component A) (corresponding to mass ratio of the first polymer to the second polymer of claim 1) is 5/95, or 0.053 (as to instant claim 1).

6.  The fluoropolymer component B), which corresponds to the first polymer of instant claim 1, is cited as being a copolymer of tetrafluoroethylene (TFE) with hexafluoropropylene (HFP) or a copolymer of tetrafluoroethylene (TFE) with perfluoro alkyl vinyl ether (PAVE) and having melting point of above 290ºC (col. 2, lines 1-11, as to instant claim 4).

7.  Though Bladel et al does not recite the TFE-HFP copolymer or TFE-PAVE copolymer (component B)) further comprising units with oxygen-containing polar group,
Kerbow et al discloses a fluoropolymer powder containing polar functional entities (Abstract), specifically copolymers of TFE with HFP or copolymers of TFE with PPVE (col. 3, lines 1-18; claim 14) grafted with grafting compounds including acids, diacids, esters and anhydrides; maleic anhydride is cited as preferable (col. 4, lines 1-15). The grafting polar compound is grafted in amount of 0.1-5%wt (claim 2).
The grafted TFE-based copolymer powder is effective in such uses as an adhesive to join dissimilar materials and provide strong bond between said dissimilar materials (col. 2, lines 36-45) and can be applied to a surface from a dispersion (col. 6, lines 14-18).

8.  Since Bladel et al discloses the TFE-based aqueous dispersion used as a coating composition to be applied to substrates (Abstract), comprising TFE-PAVE copolymer particles as the component B), but does not recite said TFE-PAVE copolymer further comprising oxygen-containing functional groups, and Kerbow et al teaches that grafting fluoropolymers, including TFE-HFP copolymer and TFE-PPVE copolymer, with polar groups such as acid or anhydride, improves adhesion between dissimilar materials and provides strong adhesive bond, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kerbow et al and Bladel et al and 
to either graft-modify the TFE-HFP copolymer or TFE-PPVE copolymer of the component B) of Bladel et al with at least minor amount of a polar group-containing moiety, such as acid or anhydride, as taught by Kerbow et al, or to include, at least partially, TFE-HFP copolymer or TFE-PPVE copolymer graft-modified with anhydride moieties of Kerbow et al as the component B) in the dispersion of Bladel et al, so to further improve adhesion strength between dissimilar materials after coating said dispersion of Bladel et al  on various substrates, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

9. All ranges in the dispersion of Bladel et al in view of Kerbow et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

10.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount of added graft-modified TFE-based powder as the component B) and the specific amount of anhydride/acid/ester-based moieties grafted on the TFE-based resin of the component B), so to produce the final aqueous dispersion of Bladel et al in view of Kerbow et al having a desired level of adhesiveness, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

11. Since the dispersion of Bladel et al in view of Kerbow et al is substantially the same as that claimed in instant invention, i.e. comprises water as the dispersion medium, the major amount of neutral TFE-HFP copolymer powder, and minor amount of the functionalized carbonyl-containing TFE-based copolymer, as claimed in instant invention, therefore, the aqueous dispersion of Bladel et al in view of Kerbow et al would be reasonably expected to have about neutral pH, such as pH of 5-7, as well (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bladel et al (US 5,576,381) in view of Kerbow et al (US 5,576,106), in further view of Marchese et al (US 6,660,798).

13.  The discussion with respect to Bladel et al (US 5,576,381) in view of Kerbow et al (US 5,576,106), set forth in paragraphs 3-11 above, is incorporated here by reference.

14. Though Bladel et al discloses the use of a surfactant, such as ethoxylated nonylphenol, i.e. containing a hydroxy group (col. 5, lines 52-53 of Bladel et al), Bladel et al in view of Kerbow et al (US 5,576,106) do not explicitly teach said surfactant being a fluorosurfactant.

15. However, Marchese et al discloses aqueous fluoropolymer dispersions based on TFE copolymers, used for coating surfaces including metal surfaces (col. 7, lines 2-5), the dispersions comprising a fluorinated non-ionic surfactant of the formula I below:

    PNG
    media_image2.png
    80
    258
    media_image2.png
    Greyscale
Formula I

wherein M is H,
and wherein said surfactant improves wettability (col. 8, lines 47-60).

16. Since Marchese et al and Bladel et al in view of Kerbow et al are related to aqueous TFE-based dispersions used for making coatings and comprising hydroxy group-containing surfactants, and thereby belong to the same field of endeavor, wherein Marchese et al  recites the use of a fluorosurfactant having formula I above, which surfactant is cited as improving wettability, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Marchese et al  and Bladel et al in view of Kerbow et al, and to use, at least partially, the surfactant of formula I above as the surfactant in the dispersion of  Bladel et al in view of Kerbow et al, so to further improve wettability and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

17.     Claims 1, 3-6, 9-10, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,174,411 in view of Bladel et al (US 5,576,381), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

18. US patent 11,174,411 claims:

a liquid composition, comprising: 
a liquid medium; and 
a resin powder dispersed in the liquid medium, wherein a volume-based cumulative 90% diameter of the resin powder is 0.3-8 micron, and the liquid composition satisfies either of the following;
the liquid medium comprises water (as to instant claim 9), and 
the resin powder consists essentially of polymer (X) which is a fluorinated polymer having units based on tetrafluoroethylene and units based on a perfluoroalkvl vinyl ether, having and units having an acid anhydride residue and having a melting point of from 260 to 380ºC (as to instant claims 4-6).
An average particle size of the resin powder is from 0.3 to 6 pm (as to instant claim 3).  
The liquid composition further comprises a surfactant; the surfactant is a fluorine-based additive having at least a fluorinated group selected from the group consisting of a perfluoroalkyl group and a perfluoroalkenyl group, and a hydrophilic group (as to instant claim 16).
The liquid composition further comprises a powder of a resin made of a polymer other than the polymer (X).
A content of the liquid medium in the liquid composition is from 10 to 500 parts by mass to 100 parts by mass of the resin powder.  

19.  Though US 11,174,411 claims the composition further comprising powder of a resin made of a polymer other than the polymer (X), US 11,174,411 does not specify said polymer being a polytetrafluoroethylene.

20.  However, 
1)   Bladel et al discloses aqueous dispersions (as to instant claim 9) of fluoropolymers comprising:
   A) 50-95%wt, or 70-95%wt (col. 1, lines 42-47) of a fluoropolymer having an average particle size of 180-400 nm (0.18-0.4 micron), specifically exemplified a copolymer of tetrafluoroethylene with 0.043%wt of hexafluoropropylene and particle size of 220 nm (0.22 micron) (col. 5, lines 28-42, as to instant claim 3); and
   B) 5-50%wt, or 5-20%wt of a fluoropolymer having particle size lower by a factor of 0.3-0.7 (Abstract, col. 1, lines 10-15), specifically exemplified a copolymer of tetrafluoroethylene with hexafluoropropylene (HFP) with particle size of 100 nm (0.1 micron) (col. 4, lines 30-50, as to instant claim 3) or copolymer of tetrafluoroethylene (TFE) with perfluoro propyl vinyl ether (PPVE) having particle size of 110 nm (0.11 micron) (col. 4, lines 64-67);
  C) a surfactant and further fluoropolymers (col. 3, lines 40-55).
Since the dispersion is aqueous, therefore, the liquid dispersion medium appears to aqueous dispersion medium (as to instant claims 1 and 9).
Thus, the component A) of Bladel et al appears to correspond to the second polymer of instant claim 1. The specific fluoropolymer A) is a copolymer of tetrafluoroethylene with 0.043%wt of hexafluoropropylene. It is noted that the term “polytetrafluoroethylene” is defined in instant specification as being a tetrafluoroethylene homopolymer and a copolymer of tetrafluoroethylene with small amount of comonomers including HFP (see [0029] of instant specification). Therefore, the copolymer of tetrafluoroethylene with minor amount of HFP (component A)) of Bladel et al appears to correspond to “polytetrafluoroethylene second polymer” of instant claim 1.
Given the component A) of Bladel et al is used in amount of 95%wt and the component B) of Bladel et al is used in amount of 5%wt, the weight ratio of the component B) to the component A) (corresponding to mass ratio of the first polymer to the second polymer of claim 1) is 5/95, or 0.053 (as to instant claim 1).

2) Funaki et al discloses aqueous dispersions ([0044]) to be applied to substrates ([0044]), the dispersions comprising powder of a fluorocopolymer of TFE with comonomers comprising ester, hydroxy, carboxyl or acid anhydride groups, wherein Funaki et al explicitly teaches that said ester, hydroxyl, carboxyl, or acid anhydride groups are adhesive functional groups, providing excellent adhesion to both thermoplastic resins and substrates ([0029], Abstract, [0020], [0040], [0044]). Thus, Funaki et al provides additional teachings that the functionalized TFE-based powder having acid anhydride groups improves adhesion to substrates.

21.  Since i) the liquid composition of US 11,174,411 comprises resin powder comprising acid anhydride groups, which groups improve adhesion to substrates, as shown by Funaki et al, ii) said composition further cited as comprising additional powder of different polymer, iii) Bladel et al teaches the aqueous powder dispersion comprising a major amount of a copolymer of tetrafluoroethylene with minor amount of hexafluoropropylene having particle size of 0.18-0.4 micron, a surfactant, and further mixed with other resin powders, providing coatings with no cracks, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of US 11,174,411 , Funaki et al  and Bladel et al, and include, or obvious to try to include the copolymer of tetrafluoroethylene with minor amount of hexafluoropropylene of Bladel et al as the second powder in the major amount into the composition of US 11,174,411, so to produce the final liquid coating composition providing coatings on substrates with no cracks as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06).

22.  Though US 11,174,411 discloses the use of fluorosurfactant having hydrophilic groups, US 11,174,411 does not recite said hydrophilic groups being hydroxy group.

23. However, Marchese et al discloses aqueous fluoropolymer dispersions based on TFE copolymers, used for coating surfaces including metal surfaces (col. 7, lines 2-5), the dispersions comprising a fluorinated non-ionic surfactant of the formula I below:

    PNG
    media_image2.png
    80
    258
    media_image2.png
    Greyscale
Formula I

wherein M is H,
and wherein said surfactant improves wettability (col. 8, lines 47-60).

24. Since Marchese et al and US 11,174,411 are related to aqueous fluoropolymer-based dispersions used for making coatings and comprising fluorosurfactants having hydrophilic group, and thereby belong to the same field of endeavor, wherein Marchese et al  recites the use of a fluorosurfactant having formula I above, which surfactant is cited as improving wettability, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Marchese et al  and US 11,174,411, and to use, at least partially, the non-ionic fluorosurfactant of formula I above as the non-ionic fluorosurfactant in the liquid composition of US 11,174,411, so to further improve wettability and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

25. Since the composition of US 11,174,411 in view of Bladel et al, Funaki et al and Marchese et al is substantially the same as that claimed in instant invention, i.e. comprises water as the dispersion medium, the major amount of neutral TFE-HFP copolymer powder, and minor amount of the functionalized acid anhydride-containing TFE-PPVE-based copolymer, as claimed in instant invention, therefore, the composition of US 11,174,411 in view of Bladel et al, Funaki et al and Marchese et al would be reasonably expected to have about neutral pH, such as pH of 5-7, as well (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in U.S. Patent No. 11,174,411 in view of Bladel et al, Funaki et al and Marchese et al.
  
26.    Claims 1, 3-6, 9-10, 16 are directed to an invention not patentably distinct from claims 1-22 of U.S. Patent No. 11,174,411 in view of Bladel et al (US 5,576,381), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798).
Specifically, see the discussion in paragraphs 17-25 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 11,174,411, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

27.  Claims 1, 3-6, 9-10, 16 are rejected under 35 U.S.C. 103(a) as being obvious over claims 1-22 of U.S. Patent No. 11,174,411 in view of Bladel et al (US 5,576,381), Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798).
Specifically, see the discussion set forth in paragraphs 17-25 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Response to Arguments
28.  Applicant's arguments filed August 23, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

29.  In addition it is noted that:
1) Funaki et al (US 2006/0093827) and Marchese et al (US 6,660,798) are secondary references, each of which was applied for the specific teaching. Thus, Marchese et al was applied for the teachings of the use of hydroxy group-containing fluorosurfactants in fluoropolymer dispersions.
Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764